DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure statement
The information disclosure statement filed 10/20/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of each cited non-patent literature publication, or the portion therein which caused it to be listed were not provided. 
 It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

The Abstract recites:
 “A pair of right and left fixing holes and a pair of strap attachment holes are provided on a rear surface of a main body housing at a position which does not protrude from a side area S in a planar view. A bottom edge portion of an upper recessed portion is provided above the fixing hole to cover each of the right and left fixing holes, the strap attachment holes are provided to be coaxial with the bottom edge portion, and it is ensured that durability and compactness of the charger are obtained”

The above description of the abstract is not consistent with the nature of the subject matter sought to be patented.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US D635917) in view of Lopez-Torres (US 8348092).


    PNG
    media_image1.png
    727
    758
    media_image1.png
    Greyscale

Fig. 1 of Okuda


    PNG
    media_image2.png
    847
    819
    media_image2.png
    Greyscale

Fig. 6-7 of Okuda



    PNG
    media_image3.png
    866
    740
    media_image3.png
    Greyscale

Fig. 2-3 of Okuda

    PNG
    media_image4.png
    883
    761
    media_image4.png
    Greyscale

Fig. 1 of Lopez-Torres
As to claim 1, Okuda discloses a charger used for charging a rechargeable battery (Fig. 1 above), comprising:
a main body housing including an upper housing and a lower housing (Fig. 1 above);
a bottom surface formed in the lower housing (Fig. 1 above);
a bottom center portion provided in the bottom surface such that a plurality of charger function parts are mountable thereon in an interior of the main body housing (Fig. 1 above);
a bottom circumferential portion provided in the bottom surface (Fig. 1 above), the bottom circumferential portion surrounding the bottom center portion and including four sides of the bottom surface (Fig. 1 above); and
Okuda does not disclose a finger hook portion provided in areas including at least two sides of the four sides in the bottom circumferential portion so as to be configured to increase efficiency in hooking a finger thereon compared to on the bottom center portion.
Lopez-Torres teaches a finger hook portion provided in areas including at least two sides of the four sides in a circumferential portion (Fig. 6 above and Col 2 lines 41-47 lip L all about the periphery of the open top and this lip serves for the user to grasp the bin with the fingertips).
It would have been obvious to a person of ordinary skill in the art to modify the charger of Okuda to include a finger hook portion provided in areas including at least two sides of the four sides in circumferential portion, in order for the user to grasp the charger with the fingertips as taught by Lopez-Torres (Col 2 lines 41-47) .
Although Lopez-Torres teaches a finger hook portion including at least two sides of the four sides in a circumferential portion for carrying, Okuda in view of Lopez-Torres does not teach the finger hook portion included on the bottom circumferential portion.
However it would be obvious to one of ordinary skill in the art to modify the charger of Okuda to include the finger hook portion taught by Lopez-Torres on Okudas bottom circumferential portion as it provides less interference to the user when using the charger than placing the finger hook portion on the top or side surfaces of the charger while maintaining the same base footprint.
As such the combined teachings of Okuda and Lopez-Torres, wherein the finger hook portion including at least two sides of the four sides in circumferential portion taught by Lopez to be on Okuda’s bottom circumferential portion would increase efficiency in hooking a finger thereon compared to on the bottom center portion.
As to claim 2, Okuda in view of Lopez-Torres teaches the charger according to claim 1, wherein the bottom circumferential portion including the finger hook portion protrudes to an outside of the main body housing further than the bottom center portion (Fig. 6 of Lopez-Torres where the lip protrudes outside of the main body of the container B. As such one of ordinary skill in the art can see that Okuda, modified with the teachings of Lopez-Torres will have Okudas finger hook portion protruding to an outside of the main body housing further than the bottom center portion protruding to an outside of the main body)
As to claim 3, Okuda in view of Lopez-Torres teaches the charger according to claim 1, wherein the finger hook portion is provided over an entire circumference of the bottom circumferential portion (Fig. 6 Col 2 lines 41-47 of Lopez-Torres where lip L is around the periphery of the open top).
As to claim 6, Okuda in view of Lopez-Torres teaches the charger according to claim 1.
Okuda in view of Lopez-Torres does not teach a leg in each of four corners of the finger hook portion, wherein the charger is placed on a worktable via the leg.
However it is well known to one of ordinary skill in the art that legs stabilize a body and protect it from damage caused by the surface below the legs. Therefore it would be obvious to one of ordinary skill in the art to modify the charger of Okuda in view of Lopez-Torres to include a leg in each of four corners of the finger hook portion in order to stabilize the charger and protect it from damage caused by the surface below the legs.
In regards to claim language wherein the charger is placed on a worktable via the leg, it would be obvious to one of ordinary skill in the art to place the charger of Okuda in view of Lopez-Torres on a worktable using the legs as it would provide a convenient location for the user to access that battery being charged. 
As to claim 8, Okuda discloses a charger used for charging a rechargeable battery (Fig. 1 above), comprising:
a main body housing including an upper housing and a lower housing (Fig. 1 above);
a bottom surface formed in the lower housing (Fig. 1 above);
a bottom center portion provided in the bottom surface such that a plurality of charger function parts are mountable thereon in an interior of the main body housing (Fig. 1 above);
a bottom circumferential portion provided in the bottom surface (Fig. 1 above), the bottom circumferential portion surrounding the bottom center portion and including four sides of the bottom surface (Fig. 1 above); and
Okuda does not disclose a finger hook portion that is provided over an entire circumference of the bottom circumferential portion and protrudes to an outside of the main body housing further than the bottom center portion, thereby increasing efficiency in hooking a finger thereon compared to on the bottom center portion.
Lopez-Torres teaches a finger hook portion is provided over an entire circumference in circumferential portion (Fig. 6 above and Col 2 lines 41-47 lip L all about the periphery of the open top and this lip serves for the user to grasp the bin with the fingertips).
It would have been obvious to a person of ordinary skill in the art to modify the charger of Okuda to include a finger hook portion provided over an entire circumference in circumferential portion, in order for the user to grasp the charger with the fingertips as taught by Lopez-Torres (Col 2 lines 41-47).
Although Lopez-Torres teaches a finger hook portion including provided over an entire circumference in circumferential portion for carrying, Okuda in view of Lopez-Torres does not teach the finger hook portion included on the bottom circumferential portion.
However it would be obvious to one of ordinary skill in the art to modify the charger of Okuda to include the finger hook portion taught by Lopez-Torres on Okudas bottom circumferential portion as it provides less interference to the user when using the charger than placing the finger hook portion on the top or side surfaces of the charger.
As such the combined teachings of Okuda and Lopez-Torres, wherein the finger hook portion is provided over an entire circumference in circumferential portion taught by Lopez to be on Okuda’s bottom circumferential portion would increase efficiency in hooking a finger thereon compared to on the bottom center portion.
Regarding the finger hook portion protruding to an outside of the main body housing further than the bottom center portion, Fig. 6 of Lopez-Torres where the lip protrudes outside of the main body of the container B. As such one of ordinary skill in the art can see that Okuda, modified with the teachings of Lopez-Torres will have Okudas finger hook portion protruding to an outside of the main body housing further than the bottom center portion protruding to an outside of the main body housing.
Claims 4-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US D635917) in view of Lopez-Torres  (US 8348092) in view of Japanese publication JPS58193575 (hereinafter ‘575).
As to claims 4 and 9, Okuda in view of Lopez-Torres teaches the charger according to claim 1 and the charger according to claim 8, further comprising a center step portion in the bottom center portion (Fig. 7 of Okuda), the center step portion protruding to the outside of the main body housing (Fig. 7 of Okuda).
Okuda in view of Lopez-Torres does not disclose/teach the center step portion expands an internal capacity of the main body housing.
‘575 teaches the center step portion expands an internal capacity of the main body housing (Fig. 2 and 5 showing housing storing a cord reel for a small charging stand).
It would have been obvious to a person of ordinary skill in the art to modify the center tap potion of Okuda in view of Lopez-Torres to expand an internal capacity of the main body housing, as taught by ‘575 in order to have storage for the chargers power supply cord, further protecting it from damage.
As to claims 5 and 10, Okuda in view of Lopez-Torres in view of ‘575 teaches the charger according to claim 4 and the charger according to claim 9, wherein the center step portion protrudes to the outside of the main body housing in a same direction as the bottom circumferential portion (Fig. 2 center portion 11 of JPS58193575).
Although JPS58193575 teaches the center step portion protrudes to the outside of the main body housing in a same direction as the bottom circumferential portion,  ‘575 is silent as to the center step portion protruding in a same height as the bottom circumferential portion. 
However it would be obvious to one of ordinary skill in the art for the center step portion of Okuda in view of Lopez-Torres in view of ‘575 to protrude in a same height as the bottom circumferential as it would be easier to machine the bottom surface with a center step portion the same height as the bottom circumferential portion.
As to claim 11, Okuda in view of Lopez-Torres in view of ‘575 teaches the  charger according to claim 10.
Okuda in view of Lopez-Torres in view of ‘575 does not teach a leg in each of four corners of the finger hook portion, wherein the charger is placed on a worktable via the leg.
However it is well known to one of ordinary skill in the art that legs stabilize a body and protect it from damage caused by the surface below the legs. Therefore it would be obvious to one of ordinary skill in the art to modify the charger of Okuda in view of Lopez-Torres to include a leg in each of four corners of the finger hook portion in order to stabilize the charger and protect it from damage caused by the surface below the legs.
In regards to claim language wherein the charger is placed on a worktable via the leg, it would be obvious to one of ordinary skill in the art to place the charger of Okuda in view of Lopez-Torres on a worktable using the legs as it would provide a convenient location for the user to access that battery being charged. 
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US D635917) in view of Lopez-Torres  (US 8348092) in view of Hurn (US 4716352).
As to claim 7, Okuda in view of Lopez-Torres teaches the charger according to claim 1.
Okuda in view of Lopez-Torres does not teach further comprising a pair of charger hook portions on the bottom surface so as to mount the charger on a wall surface in a wall-hanging state.
Hurn teaches a pair of charger hook portions on the bottom surface so as to mount the charger on a wall surface in a wall-hanging state (Fig. 1A Col. 2 lines 55-60 openings 28 permitting attachment of frame 12 to a vertical surface).
It would have been obvious to a person of ordinary skill in the art to modify the charger of Okuda in view of Lopez-Torres to further comprise a pair of charger hook portions on the bottom surface in order attach the charger to a vertical surface, as taught by Hurn (Col. 2 lines 55-60), thereby, providing efficient storage for the charger.
As to claim 13, Okuda discloses a  charger used for charging a rechargeable battery (Fig. 1 above), comprising:
a main body housing including an upper housing and a lower housing (Fig. 1 above);
a bottom surface formed in the lower housing (Fig. 1 above);
a bottom center portion provided in the bottom surface such that a plurality of charger function parts are mountable thereon in an interior of the main body housing (Fig. 1 above);
a bottom circumferential portion provided in the bottom surface (Fig. 1 above), the bottom circumferential portion surrounding the bottom center portion and including four sides of the bottom surface (Fig. 1 above); and
Okuda does not disclose a finger hook portion that is provided over an entire circumference of the bottom circumferential portion and protrudes to an outside of the main body housing further than the bottom center portion, thereby increasing efficiency in hooking a finger thereon compared to on the bottom center portion.
Lopez-Torres teaches a finger hook portion is provided over an entire circumference in circumferential portion (Fig. 6 above and Col 2 lines 41-47 lip L all about the periphery of the open top and this lip serves for the user to grasp the bin with the fingertips).
It would have been obvious to a person of ordinary skill in the art to modify the charger of Okuda of to include a finger hook portion provided over an entire circumference in circumferential portion, in order for the user to grasp the charger with the fingertips as taught by Lopez-Torres (Col 2 lines 41-47).
Although Lopez-Torres teaches a finger hook portion provided over an entire circumference in circumferential portion for carrying, Okuda in view of Lopez-Torres does not teach the finger hook portion included on the bottom circumferential portion.
However it would be obvious to one of ordinary skill in the art to modify the charger of Okuda to include the finger hook portion taught by Lopez-Torres on Okudas bottom circumferential portion as it provides less interference to the user than placing the finger hook portion on the top or side surfaces of the charger.
As such the combined teachings of Okuda and Lopez-Torres, wherein the finger hook portion including provided over an entire circumference in circumferential portion taught by Lopez to be on Okuda’s bottom circumferential portion would increase efficiency in hooking a finger thereon compared to on the bottom center portion.
Regarding the finger hook portion protruding to an outside of the main body housing further than the bottom center portion, Fig. 6 of Lopez-Torres where the lip protrudes outside of the main body of the container B. As such one of ordinary skill in the art can see that Okuda, modified with the teachings of Lopez-Torres will have Okudas finger hook portion protruding to an outside of the main body housing further than the bottom center portion protruding to an outside of the main body.
Okuda in view of Lopez-Torres does not teach a leg in each of four corners of the finger hook portion, via which the charger is placed on a worktable.
However it is well known to one of ordinary skill in the art that legs stabilize a body and protect it from damage caused by the surface below the legs. Therefore it would be obvious to one of ordinary skill in the art to modify the charger of Okuda in view of Lopez-Torres to include a leg in each of four corners of the finger hook portion in order to stabilize the charger and protect it from damage caused by the surface below the legs.
In regards to claim language via which the charger is placed on a worktable, it would be obvious to one of ordinary skill in the art to place the charger of Okuda in view of Lopez-Torres on a worktable using the legs as it would provide a convenient location for the user to access that battery being charged.
Okuda in view of Lopez-Torres does not teach a pair of charger hook portions on the bottom surface so as to mount the charger on a wall surface in a wall-hanging state.
Hurn teaches a pair of charger hook portions on the bottom surface so as to mount the charger on a wall surface in a wall-hanging state (Fig. 1A Col. 2 lines 55-60 opening 28 permitting attachment of frame 12 to a vertical surface).
It would have been obvious to a person of ordinary skill in the art to modify the charger of Okuda in view of Lopez-Torres to further comprise a pair of charger hook portions on the bottom surface in order attach the charger to a vertical surface, as taught by Hurn (Col. 2 lines 55-60), thereby, providing efficient storage for the charger.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US D635917) in view of Lopez-Torres  (US 8348092) in view of Japanese publication JPS58193575 (hereinafter ‘575), in view of Hurn (US 4716352).
As to claim 12, Okuda in view of Lopez-Torres in view of ‘575 teaches charger according to claim 11, further comprising a pair of charger hook portions on the bottom surface so as to mount the charger on a wall surface in a wall-hanging state.
Okuda in view of Lopez-Torres in view of in view of ‘575  does not teach further comprising a pair of charger hook portions on the bottom surface so as to mount the charger on a wall surface in a wall-hanging state.
Hurn teaches a pair of charger hook portions on the bottom surface so as to mount the charger on a wall surface in a wall-hanging state (Fig. 1A Col. 2 lines 55-60 opening 28 permitting attachment of frame 12 to a vertical surface).
It would have been obvious to a person of ordinary skill in the art to modify the charger of Okuda in view of Lopez-Torres to further comprise a pair of charger hook portions on the bottom surface in order attach the charger to a vertical surface, as taught by Hurn (Col. 2 lines 55-60), thereby, providing efficient storage for the charger
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US D635917) in view of Lopez-Torres  (US 8348092) in view of Hurn (US 4716352) in view of Japanese publication JPS58193575 (hereinafter ‘575).
As to claim 14, Okuda in view of Lopez-Torres in view of Hurn teaches the charger according to claim 13, further comprising a center step portion in the bottom center portion (Fig. 7 of Okuda), the center step portion protruding to the outside of the main body housing (Fig. 7 of Okuda).
Okuda in view of Lopez-Torres in view of Hurn does not disclose/teach the center step portion expands an internal capacity of the main body housing.
‘575 teaches the center step portion expands an internal capacity of the main body housing (Fig. 2 and 5 showing housing storing a cord reel for a small charging stand)
It would have been obvious to a person of ordinary skill in the art to modify the center tap potion of Okuda in view of Lopez-Torres to expand an internal capacity of the main body housing, as taught by ‘575  in order to have storage for chargers power supply cord, further protecting it from damage.
As to claim 15, Okuda in view of Lopez-Torres in view of Hurn in view of ‘575 teaches the charger according to claim 14,wherein the center step portion protrudes to the outside of the main body housing in a same direction as the bottom circumferential portion (Fig. 2 center portion 11 of JPS58193575).
Although JPS58193575 teaches the center step portion protrudes to the outside of the main body housing in a same direction as the bottom circumferential portion,  ‘575 is silent as to the center step portion protruding in a same height as the bottom circumferential portion 
However it would be obvious to one of ordinary skill in the art for the center step portion of Okuda in view of Lopez-Torres in view of ‘575 to protrude in a same height as the bottom circumferential as it will be easier to machine the bottom surface with a center step portion the same height as the bottom circumferential portion.
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyden et al (US 20090065307)  is cited for having a flange and a gasket which projects laterally from the body portion used for gripping with fingers (Fig. 1). 
Staebler et al (US 20130023312) is cited for having a recess in the bottom surface of a charger with legs. 
OGURA et al (US 20120098494)  is cited for having a protrusion at the bottom surface of a charger. 
Ikegami et al (US 20140232341)  is cited for having a protrusion at the bottom surface of a charger (Fig. 4). 
Zhao (US D668219)  is cited for having a charger with an upper or lower housing and charger hooks on its bottom surface (Fig. 4). 
Tschopp (US D652793)  is cited for having a charger with an upper or lower housing and charger hooks on its bottom surface (Fig. 4). 
Standish (US 5853355)  a weight plate with a gripping rim (14). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859